The Chancellor
decided that the-lllth rule "did not apply to the case of a sale under ah interlocutory order of the court; that in .such a case, the 'deed might be executed beforeenrolment. But-if the decree was final as to the whole subject matter of the sale, that it must be enrolled before any. conveyance could be executed ¡ although, as to other branches of the suit, another decree might be necessary before the cause was finally disposed of by the court. And that if a bill was dismissed with costs as to one defendant, the decree must be enrolled be*103fore any execution could issue thereon. And that the enrolment of any subsequent decree between other parties, or as to other matters, must be made by a continuance on the record of the first enrolment.